J-S70005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

WILLIAM HARRIS

                            Appellant                  No. 799 EDA 2016


                 Appeal from the PCRA Order February 10, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0101751-2002


BEFORE: OLSON, OTT and MUSMANNO, JJ.

MEMORANDUM BY OLSON, J.:                          FILED DECEMBER 02, 2016

        Appellant, William Harris, appeals pro se from the order entered on

February 10, 2016, which dismissed his second petition filed pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        On November 12, 2003, a jury found Appellant guilty of robbery and

possession of an instrument of crime.1 On February 2, 2004, the trial court

sentenced Appellant to serve a term of 25 to 50 years in prison, followed by

five years of probation.          This Court affirmed Appellant’s judgment of

sentence on November 16, 2005 and the Pennsylvania Supreme Court

denied Appellant’s petition for allowance of appeal on August 30, 2007.



____________________________________________


1
    18 Pa.C.S.A. §§ 3701 and 907, respectively.
J-S70005-16



Commonwealth v. Harris, 888 A.2d 862 (Pa. Super. 2005) (unpublished

memorandum) at 1-20, appeal denied, 931 A.2d 656 (Pa. 2007).

       On January 30, 2008, Appellant filed his first PCRA petition and the

PCRA court appointed counsel to represent Appellant in the proceedings.

The PCRA court finally dismissed Appellant’s first PCRA petition on June 15,

2012;2 Appellant did not file a timely notice of appeal from this order.

       On April 8, 2013, Appellant filed the current petition, which constitutes

Appellant’s second petition for post-conviction collateral relief under the

PCRA. Within this petition, Appellant did not acknowledge that the petition

was untimely under the PCRA and Appellant did not plead any exception to

the PCRA’s one-year time-bar.             See Appellant’s Second PCRA Petition,

4/8/13, at 1-7 & Supplement.

       On November 10, 2015, the PCRA court notified Appellant that it

intended to dismiss the PCRA petition in 20 days without holding a hearing,

as the petition was untimely. PCRA Court Order, 11/10/15, at 1; see also

Pa.R.Crim.P. 907.       Appellant did not file a timely response to the PCRA

court’s order and, on February 10, 2016, the PCRA court dismissed

Appellant’s PCRA petition. Appellant filed a timely notice of appeal to this
____________________________________________


2
  The PCRA court entered an order on September 4, 2009, which dismissed
Appellant’s first PCRA petition. However, on December 8, 2010, this Court
vacated the PCRA court’s order and remanded the case for further
proceedings. Commonwealth v. Harris, 23 A.3d 572 (Pa. Super. 2010)
(unpublished memorandum) at 1-3. Thereafter, on June 15, 2012, the PCRA
court finally dismissed Appellant’s first PCRA petition.



                                           -2-
J-S70005-16



Court. We now affirm the dismissal of Appellant’s patently untimely, serial

PCRA petition.

     The PCRA contains a jurisdictional time-bar, which is subject to limited

statutory exceptions.   This time-bar demands that “any PCRA petition,

including a second or subsequent petition, [] be filed within one year of the

date that the petitioner’s judgment of sentence becomes final, unless [the]

petitioner pleads [and] proves that one of the [three] exceptions to the

timeliness requirement . . . is applicable.” Commonwealth v. McKeever,

947 A.2d 782, 785 (Pa. Super. 2008); 42 Pa.C.S.A. § 9545(b).             Further,

since the time-bar implicates the subject matter jurisdiction of our courts,

we are required to first determine the timeliness of a petition before we are

able to consider any of the underlying claims. Commonwealth v. Yarris,

731 A.2d 581, 586 (Pa. 1999). Our Supreme Court has explained:

        the PCRA timeliness requirements are jurisdictional in
        nature and, accordingly, a PCRA court is precluded from
        considering untimely PCRA petitions.               See, e.g.,
        Commonwealth v. Murray, 753 A.2d 201, 203 (Pa. 2000)
        (stating that “given the fact that the PCRA's timeliness
        requirements are mandatory and jurisdictional in nature, no
        court may properly disregard or alter them in order to reach
        the merits of the claims raised in a PCRA petition that is
        filed in an untimely manner”); Commonwealth v. Fahy,
        737 A.2d 214, 220 (Pa. 1999) (holding that where a
        petitioner fails to satisfy the PCRA time requirements, this
        Court has no jurisdiction to entertain the petition). [The
        Pennsylvania Supreme Court has] also held that even where
        the PCRA court does not address the applicability of the
        PCRA timing mandate, th[e court would] consider the issue
        sua sponte, as it is a threshold question implicating our
        subject matter jurisdiction and ability to grant the requested
        relief.

                                    -3-
J-S70005-16



Commonwealth v. Whitney, 817 A.2d 473, 475-476 (Pa. 2003).

      In the case at bar, Appellant’s judgment of sentence became final on

November 29, 2007, which was 91 days after the Pennsylvania Supreme

Court denied Appellant’s petition for allowance of appeal and the time for

filing a petition for writ of certiorari with the United States Supreme Court

expired.    42 Pa.C.S.A. § 9545(b)(3) (“A judgment becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States . . . , or at the expiration of time for seeking the

review”); see also U.S. Sup. Ct. R. 13.1. The PCRA explicitly requires that

a petition be filed “within one year of the date the judgment becomes

final[.]”   42 Pa.C.S.A. § 9545(b)(1).       Therefore, Appellant had until

November 29, 2008 to file a timely PCRA petition.               42 Pa.C.S.A.

§ 9545(b)(1).   As Appellant did not file his current petition until April 8,

2013, the current petition is manifestly untimely and the burden thus fell

upon Appellant to plead and prove that one of the enumerated exceptions to

the one-year time-bar applied to his case. See 42 Pa.C.S.A. § 9545(b)(1);

Commonwealth v. Perrin, 947 A.2d 1284, 1286 (Pa. Super. 2008) (to

properly invoke a statutory exception to the one-year time-bar, the PCRA

demands that the petitioner properly plead and prove all required elements

of the relied-upon exception).

      Appellant did not attempt to plead any exception to the PCRA’s one-

year time-bar. Thus, Appellant’s petition is time-barred and our “courts are

                                     -4-
J-S70005-16


without jurisdiction to offer [Appellant] any form of relief.” Commonwealth

v. Jackson, 30 A.3d 516, 523 (Pa. Super. 2011). Therefore, we affirm the

PCRA court’s order dismissing Appellant’s second PCRA petition.

     Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2016




                                   -5-